Case 20-02024-GLT         Doc 30 Filed 05/08/20 Entered 05/09/20 00:36:41
                                                                       FILEDDesc Imaged
                                Certificate of Notice Page 1 of 2      5/6/20 1:43 pm
                                                                       CLERK
                                                                       U.S. BANKRUPTCY
                               IN THE UNITED STATES BANKRUPTCY COURT   COURT - :'3$
                                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

    In re:                                           :     Case No. 17-23819-GLT
    Cyrilla Landscaping & Supply Co. Inc.,           :
                                                     :     Chapter 7
                            Debtor                   :

    *************************************************************************************

    Eric E. Bononi, Trustee of the Bankruptcy        :
    Estate of Cyrilla Landscaping & Supply Co. Inc., :     Adversary No. 20-02024-GLT
                                                     :
                             Plaintiff               :     Doc. No.
                                                     :     Related to Doc. No. 16 and 25
                     v.                              :
                                                     :     Hearing Date & Time:
    Michael C. Cyrilla,                              :
                                                     :
                             Defendant               :

    *************************************************************************************

                                                ORDER OF COURT

                         6th
            NOW, this __________             May
                                   day of __________________________,       2020, upon consideration of the
    Motion of the Chapter 7 Trustee to Withdraw the Motion for Approval of Settlement Pursuant to Federal
    Rule of Bankruptcy Procedure 9019 Filed at ECF No. 16, responses filed, and hearing held, it is hereby
    ADJUDGED, ORDERED and DECREED as follows:

            1. The Motion of the Chapter 7 Trustee to Withdraw Motion for Approval of Settlement
               Pursuant to Federal Rule of Bankruptcy Procedure 9019 Filed at ECF No. 16 is hereby
               granted.

            2. The Motion for Approval of Settlement Pursuant to Federal Rule of Bankruptcy Procedure
               9019 Filed at ECF No. 16 is denied as moot in light of this Order.

            3. The hearing scheduled for May 12, 2020 at 11:00 a.m. on the Motion for Approval of
               Settlement Pursuant to Federal Rule of Bankruptcy Procedure 9019 Filed at ECF No. 16 is
               cancelled.

    Prepared by: Kevin J. Petak, Esq.                      BY THE COURT:




    Date: 5/6/20
                                                           Gregory
                                                                rryy L.
                                                                     L. Taddonio,
                                                           United States Bankruptcy Judge
        Case 20-02024-GLT              Doc 30 Filed 05/08/20 Entered 05/09/20 00:36:41                               Desc Imaged
                                            Certificate of Notice Page 2 of 2
                                              United States Bankruptcy Court
                                            Western District of Pennsylvania
Bononi,
              Plaintiff                                                                           Adv. Proc. No. 20-02024-GLT
Cyrilla,
              Defendant
                                                 CERTIFICATE OF NOTICE
District/off: 0315-2                  User: culy                         Page 1 of 1                          Date Rcvd: May 06, 2020
                                      Form ID: pdf900                    Total Noticed: 3


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 08, 2020.
dft            +Michael C Cyrilla,   775 Stonegate Drive,   Wexford, PA 15090-7593

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
ust            +E-mail/Text: ustpregion03.pi.ecf@usdoj.gov May 07 2020 03:54:47
                 Office of the United States Trustee,   Liberty Center.,   1001 Liberty Avenue, Suite 970,
                 Pittsburgh, PA 15222-3721
pla            +E-mail/Text: eric@bononilaw.com May 07 2020 03:54:17     Eric E. Bononi,   Bononi & Company, PC,
                 20 North Pennsylvania Avenue,   Suite 201,   Greensburg, PA 15601-2337
                                                                                            TOTAL: 2

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 08, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 6, 2020 at the address(es) listed below:
              Eric E Bononi   on behalf of Plaintiff Eric E. Bononi bankruptcy@bononilaw.com
              Kevin J. Petak    on behalf of Plaintiff Eric E. Bononi kpetak@spencecuster.com,
               skosis@spencecuster.com
              Mary Bower Sheats    on behalf of Defendant Michael C Cyrilla Mary@mbsheatslaw.com,
               mbsheats@gmail.com;Sheats@Gubinskylaw.com;G19303@notify.cincompass.com
                                                                                             TOTAL: 3
